DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image detection unit configured for detecting an image of . . .”; “an identification unit configured for identifying a . . .”; and “a compensation unit configured for at least partially . . .” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).
Claim 20 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to computer program per se.  See MPEP 2106(I).  A claim directed toward a non-transitory computer-readable medium having the program encoded thereon establishes a sufficient functional relationship between the program and a computer so as to remove it from the realm of “program per se”.  MPEP 2111.05(III).  Hence, adding the limitation of “stored on a non-transitory computer-readable medium” would resolve this issue.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0242955 A1 to ONO et al (hereinafter ‘ONO’).
Regrading claim 1, ONO discloses a method of compensating misalignment during manufacturing laminate-type component carriers (Para [0050], wherein in the correction, as compensating, using the FEM analysis as described above, it is desirable to analyze each material parameter of the units forming the semiconductor device 1 for each condition of combinations in appropriate value change and to store a result of the analysis so that the result can be referred. As the material parameter that can influence the shape dimension of the matching trial object, it is possible to appropriately use, for example, a parameter relating to assembly accuracy (such as accuracy of alignment between the semiconductor chip 30 and the organic substrate 10)), the method comprising: detecting an image of a region of interest of a component carrier structure during manufacturing the component carriers based on the component carrier structure (Para [0063], wherein when the success-or-failure determination process is started, first, the contour shape, as the region of interest, of the inspection target object of the tomographic image is extracted by performing the image processing (S151)); identifying a structural feature in the image of the region of interest showing misalignment with respect to a target design (Para [0071-0072], wherein in the success-or-failure determination process, finally, the tomographic image 300 and the corrected CAD data 200 are compared with each other for each linked unit in Step S153 (S154). Accordingly, a difference between a value on the design and that of the practical matching trial object can be analyzed. . . .FIGS. 9A and 9B are diagrams illustrating an overview regarding an example of the matching trial object analysis. FIG. 9A illustrates a state in which the centers of gravity of the tomographic image 301 and the corrected CAD data 201 are aligned to each other and are compared with each other in relation to the solder bump 42, inherently as identifying misalignment); and at least partially compensating the identified misalignment of the structural feature by modifying the target design of at least one correlated structural feature to be manufactured subsequently, wherein the at least one correlated structural feature is correlated to said structural feature showing misalignment (Para [0084-0085], wherein then, the material parameter value in the manufacturing condition is changed and corrected (S21) so as to reflect the material parameter which is the cause of the difference and the mismatch amount, inherently as misalignment in view of prior step S151, output in step (20) thereon, and the semiconductor device 1 is manufactured again returning to Step S13).
Regrading claim 2, ONO discloses the method further comprising: manufacturing the at least one correlated structural feature based on the modified target design (Para [0085], wherein he material parameter value in the manufacturing condition is changed and corrected (S21) so as to reflect the material parameter which is the cause of the difference and the mismatch amount output in Step S20 thereon, and the semiconductor device 1 is manufactured again returning to Step S13.).
Regrading claim 3, ONO discloses the method further comprising: manufacturing the at least one correlated structural feature in the region of interest (Para [0086], wherein Further, a series of processes of Step S13 and the subsequent steps are repeated until the shape dimension, inherently as the region of interest, of the matching trial object of the semiconductor device 1 enters within the standard adaptation range.).
Regrading claim 4, ONO discloses wherein the misalignment comprises at least one of the group consisting of a positional displacement with respect to a target position, a rotational misalignment with respect to a target orientation, and a tilting of the misaligned structural feature with respect to a target angular characteristic (Para [0039], wherein as illustrated in FIG. 15, the cross-sectional shape of the matching trial object of the solder bump 42 of the manufactured semiconductor device 1 is distorted in comparison with that of the design CAD data 101 illustrated in FIG. 14 so that top and bottom of the shape are misaligned in right and left directions. as the positional displacement with respect to target position).
Regrading claim 5, ONO discloses the method further comprising: identifying the misaligned structural feature in a presently processed layer structure of the laminate-type component carrier structure; and at least partially compensating the misalignment by effecting formation of the correlated structural feature in a subsequently processed layer structure, in particular in a next higher layer structure in relation to the presently processed layer structure, of the component carrier structure (Para [0060-0061], wherein as described above, the correction of the design CAD data 100 may be performed by adding a new unit not embedded in the original design CAD data 100 in addition to the above-described correction of the contour shape or the dimension value. For example, in the manufacturing process, a solder alloy layer is formed between an electrode and a solder . . . . The solder alloy layer formed here is handled as the new unit, and added to the corrected CAD data 200, as compensating for subsequent layer. In this case, a user manually corrects the design CAD data 100 based on, for example, a result obtained by practically observing and measuring the matching trial object such as the cross section.  Returning to FIG. 1, then, the semiconductor device 1 is manufactured (S13) based on the design content in Step S11 as similar to Step S02 of the conventional technique illustrated in FIG. 13).
Regrading claim 7, ONO discloses the method further comprising: compensating by modifying the target design exclusively within the region of interest, not in other regions of the component carrier structure (Para [0047], wherein this step corrects a certain difference in the shape dimension between the design CAD data 100 and the matching trial object caused by the change in dimension due to thermal history such as reflow and baking during the process of manufacturing the semiconductor device 1 and due to the warpage and the distortion because of mismatch of material characteristics among the respective units.).
Regrading claim 9, ONO discloses the method further comprising: aligning the component carrier structure based on one or more alignment marks of the component carrier structure (Para [0039], wherein  the cross-sectional shape of the matching trial object of the solder bump 42, as the alignment mark, of the manufactured semiconductor device 1 is distorted in comparison with that of the design CAD data 101 illustrated in FIG. 14 so that top and bottom of the shape are misaligned in right and left directions.).
Regrading claim 10, ONO discloses the method further comprising: aligning the component carrier structure for forming the structural feature and/or for forming the correlated structural feature (Para [0065], wherein FIG. 7 is a diagram illustrating an overview regarding an example of the alignment between the tomographic image 300 and the corrected CAD data 200. In the present embodiment, regarding the entire semiconductor device 1, the tomographic image 300 formed by extracting the contour shape (the drawing on the lower left side), as the component carrier structure image, is aligned based on the corrected CAD data 200 (the drawing on the upper left side), as forming to the correlated structural feature).
Regrading claim 11, ONO discloses wherein the method comprises identifying the misalignment based on a result of comparing the target design of the misaligned structural feature with an actual design of the structural feature (Para [0071], wherein Returning to FIG. 2, in the success-or-failure determination process, finally, the tomographic image 300 and the corrected CAD data 200 are compared with each other for each linked unit in Step S153 (S154).).
Regrading claim 12, ONO discloses wherein the misaligned structural feature is a component to be embedded in the component carrier structure, and the correlated structural feature is a connection pad for connecting the component (Para [0039], wherein as illustrated in FIG. 15, the cross-sectional shape of the matching trial object of the solder bump 42, as the embedded component, of the manufactured semiconductor device 1 is distorted in comparison with that of the design CAD data 101 illustrated in FIG. 14 so that top and bottom of the shape are misaligned in right and left directions).
Regrading claim 14, ONO discloses wherein the misaligned structural feature is a high-density integration portion, and the correlated structural feature is an electrically conductive layer structure connected to the high-density integration portion (Para [0032], wherein FIG. 11A, a position of the semiconductor chip 30 is illustrated using a dotted line for convenience. In addition, in the bottom view in FIG. 11B, the semiconductor device 1 includes a plurality of solder balls 11, as high density portion of solders balls, each of which is arranged to correspond to each electrode of the organic substrate 10, and para [0036] FIG. 14 is a diagram illustrating an overview regarding an example of the design CAD data 100. Here, each example of a layer structure and a cross-sectional shape of the semiconductor device 1 designed using the CAD is illustrated in a perspective view. Particularly, the solder bump 42 which becomes an inspection target for the matching trial object in the present embodiment is exemplified, and the cross-sectional shape of the example is illustrated as design CAD data 101).
Regrading claim 15, ONO discloses wherein the method comprises at least partially compensating the misalignment during processing the component carrier structure by at least one of the group consisting of imaging, in particular photoimaging, solder mask treatment, screen printing, and mechanically treating, in particular by drilling and/or in an assembly process, the component carrier structure (Para [0050], wherein n the correction using the FEM analysis as described above, it is desirable to analyze each material parameter of the units forming the semiconductor device 1 for each condition of combinations in appropriate value change and to store a result of the analysis so that the result can be referred. As the material parameter that can influence the shape dimension of the matching trial object, it is possible to appropriately use, for example, a parameter relating to assembly accuracy (such as accuracy of alignment between the semiconductor chip 30 and the organic substrate 10), to do so inherently requires re-photoimaging).
Regrading claim 16, ONO discloses wherein the component carrier structure is selected from a group consisting of a panel for manufacturing component carriers, an array of multiple component carriers or preforms thereof, and a component carrier for carrying at least one component (para [0031], wherein FIGS. 11A to 12 are diagrams illustrating an overview regarding a configuration example of the semiconductor device. In the present embodiment, a flip chip ball grid array (FCBGA) package, as carrying a chip, is exemplified as a semiconductor device 1 which is an object to be measured and inspected.).
Regrading claim 17, ONO discloses wherein the method redefines the misaligned structural feature as complying with a target alignment according to the modified target design (para [0086], wherein a series of processes of Step S13 and the subsequent steps are repeated until the shape dimension of the matching trial object of the semiconductor device 1 enters within the standard adaptation range.).
Regrading claim 18, ONO discloses wherein identifying the structural feature showing the misalignment comprises determining a shift and a rotation of the structural feature in a cavity of the component carrier structure with respect to the target design, wherein in particular at least partially compensating the identified misalignment comprises modifying the target design for at least partially compensating said shift and said rotation (Para [0073], wherein as a content for the comparison in the alignment, for example, a positional shift amount is calculated by acquiring a difference (movement amount in the alignment of the center of gravity) at the center of gravity between the tomographic image 301 and the corrected CAD data 201, acquiring a rotation angle of the contour shape, or acquiring others. At this time, for example, the correlation calculation result of the contour shape of the target unit that has been described in FIG. 8 can be used).
Regrading claim 19, ONO discloses an apparatus (Para [0028], wherein that the semiconductor manufacturing method according to the present embodiment can be applied to a semiconductor manufacturing apparatus) for compensating misalignment during manufacturing laminate-type component carriers (Para [0050], wherein in the correction, as compensating, using the FEM analysis as described above, it is desirable to analyze each material parameter of the units forming the semiconductor device 1 for each condition of combinations in appropriate value change and to store a result of the analysis so that the result can be referred. As the material parameter that can influence the shape dimension of the matching trial object, it is possible to appropriately use, for example, a parameter relating to assembly accuracy (such as accuracy of alignment between the semiconductor chip 30 and the organic substrate 10)), the apparatus comprising: an image detection unit (Para [0027], wherein CAD data and a tomographic image captured using X-ray CT ) configured for detecting an image of a region of interest of a component carrier structure during manufacturing the component carriers based on the component carrier structure (Para [0063], wherein when the success-or-failure determination process is started, first, the contour shape, as the region of interest, of the inspection target object of the tomographic image is extracted by performing the image processing (S151)); an identification unit (Para [0028], wherein executing a program using a central processing unit (CPU)) configured for identifying a structural feature in the image of the region of interest showing misalignment with respect to a predefined target design (Para [0071-0072], wherein in the success-or-failure determination process, finally, the tomographic image 300 and the corrected CAD data 200 are compared with each other for each linked unit in Step S153 (S154). Accordingly, a difference between a value on the design and that of the practical matching trial object can be analyzed. . . .FIGS. 9A and 9B are diagrams illustrating an overview regarding an example of the matching trial object analysis. FIG. 9A illustrates a state in which the centers of gravity of the tomographic image 301 and the corrected CAD data 201 are aligned to each other and are compared with each other in relation to the solder bump 42, inherently as identifying misalignment); and a compensation unit (Para [0028], wherein executing a program using a central processing unit (CPU)) configured for at least partially compensating the identified misalignment of the structural feature by modifying the target design of at least one correlated structural feature to be manufactured subsequently, wherein the at least one correlated structural feature is correlated to said structural feature showing misalignment (Para [0084-0085], wherein then, the material parameter value in the manufacturing condition is changed and corrected (S21) so as to reflect the material parameter which is the cause of the difference and the mismatch amount, inherently as misalignment in view of prior step S151, output in step (20) thereon, and the semiconductor device 1 is manufactured again returning to Step S13).
Regrading claim 20, ONO discloses a program element of compensating misalignment during manufacturing laminate-type component carriers, corresponding to the process steps of claim 1 above (Para [0029], wherein a computer system executing the program and performing control and calculation as described above with the semiconductor manufacturing apparatus).

Allowable Subject Matter
Claims 6, 8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  the prior art or the prior art of record specifically, ONO, does not disclose:
. . . the method further comprising: iteratively repeating the identifying and the at least partially compensating for at least one further layer structure processed after processing the subsequently processed layer structure, of claim 6 combined with other features and elements of the claim;
. . . . compensating by modifying the target design in an extended region of the component carrier structure extending beyond the region of interest, wherein the extended region is in particular a quarter panel of a panel-type component carrier structure of claim 8 combined with other features and elements of the claim;
. . . . the misaligned structural feature is a plated through-hole, and the correlated structural feature is an electrically conductive trace and/or a pad of claim 13 combined with other features and elements of the claim.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731. The examiner can normally be reached Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERVIN K NAKHJAVAN/           Primary Examiner, Art Unit 2662